Exhibit 10.3

 

DECEMBER 17, 2018 US$1,000,000

 

THIS SENIOR SECURED CONVERTIBLE PROMISSORY NOTE (“NOTE”) AND THE SECURITIES
ISSUABLE UPON CONVERSION HEREOF HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, THE LAWS OF HONG KONG, S.A.R, THE LAWS OF THE BRITISH
VIRGIN ISLANDS OR ANY OTHER JURISDICTION’S SECURITIES LAWS AND MAY NOT BE
OFFERED, SOLD, TRANSFERRED, OR ASSIGNED EXCEPT (i) PURSUANT TO REGISTRATIONS OR
EXEMPTIONS UNDER SUCH LAWS, OR (ii) IN COMPLIANCE WITH APPLICABLE SECURITIES
LAWS WITHOUT SUCH REGISTRATIONS. THIS NOTE IS BEING ISSUED PURSUANT TO THAT
CERTAIN WAIVER AND MODIFICATION NO. 1 TO LOAN AND SECURITY AGREEMENT AMONG
(INTER ALIA) MAKER, GROUP PARENT AND HOLDER OF EVEN DATE WITH THIS NOTE (THE
“LOAN AGREEMENT”), THE RIGHT OF HOLDER THEREIN TO EXCHANGE UP TO $1,000,000 OF
ITS “SCHEDULE 2 LOAN” FOR ORDINARY SHARES OF GROUP PARENT (AN OBLIGOR OF MAKER’S
OBLIGATIONS UNDER THE LOAN AGREEMENT).

 

SENIOR SECURED CONVERTIBLE PROMISSORY NOTE

 

BORQS HONG KONG LIMITED, a company incorporated under the laws of Hong Kong with
registration number 1151010 and its registered address its principal place of
business at Office B, 21/F, Legend Tower, 7 Shing Yip Street, Kwun Tong,
Kowloon, Hong Kong (“Maker”), for value received, promises to pay to Partners
for Growth V, L.P., a Delaware limited partnership (“Holder”) the principal sum
of One Million Dollars (the “Principal Amount”) on December 17, 2023 or
immediately upon Holder demand after the occurrence of an Event of Default under
the Loan Agreement that is continuing or upon the Schedule 2 Loan Maturity Date.
Capitalized terms used but not defined herein are used with the meanings given
to them in the Loan Agreement, as amended. The terms of the Loan Agreement shall
govern this Note and are incorporated by reference herein and Holder shall have
the benefit of its terms whether or not the Loan Agreement is then in effect.
All Maker Obligations under the Loan Agreement, including those under this Note,
are unconditionally guaranteed by Borqs International Holding Corp, a Cayman
Islands company with Cayman entity no. 192127, the direct parent company of
Maker. Group Parent is joined to this Note as set forth in Section 14.

 

1. Payments.

 

(a) The interest rate payable hereunder shall be 12.00%, per annum, payable
monthly on the basis set forth in Section 1 of the Schedule to the Loan
Agreement. Any accrued and unpaid interest on this Note will be due and payable
on the day that all principal is due and payable, whether on the Schedule 2 Loan
Maturity Date, by acceleration or upon conversion as set forth in Section 3
hereof.

 

(b) Payment shall be made in lawful tender of the United States in immediately
available funds, and shall be credited first to accrued interest then due and
payable with the remainder applied to principal. This Note may be prepaid to the
extent permitted under the Loan Agreement, subject to the contemporaneous
issuance of the “Prepayment Warrant” to Holder as specified herein.

 

2. Ranking. This Note and all principal, interest and other amounts, if any,
payable hereunder shall rank senior in right of payment to all other Maker,
Borrower and Group Parent Indebtedness, save for Indebtedness to the Senior
Lender named in the Loan Agreement, for so long as Indebtedness to the Senior
Lender remains outstanding and unpaid.

 



 

 

 

3. Conversion.

 

(a) This Note may be converted at any time upon election by Holder into Group
Parent’s ordinary shares (the “Conversion Shares”).

 

(b) The basis on which this Note may convert into Conversion Shares is
dollar-for-dollar at a conversion price equal to $4.79 per share (the
“Conversion Price”) such that if this Note were converted in whole it would
convert into 208,768 Conversion Shares.

 

(c) Upon its receipt of Holder’s notice of conversion, Group Parent shall cause
(and Maker shall procure) at Group Parent’s or Maker’s expense, to be issued in
the name of and delivered to Holder, a certificate, certificates or other
evidence of the Conversion Shares to which Holder is entitled upon such
conversion.

 

(d) Group Parent shall reserve and keep available out of its authorized but
unissued capital such number of Conversion Shares as shall from time to time be
sufficient to effect conversion of this Note into Conversion Shares. Group
Parent will not, by amendment of its Memorandum and Articles of Association,
shareholders or other agreements between Group Parent and its investors or
through any reorganization, recapitalization, transfer of assets, consolidation,
merger, dissolution, issue or sale of securities, dividend or other distribution
of cash or property, or any other voluntary action, avoid or seek to avoid the
observance or performance of any of the terms to be observed or performed
hereunder by Maker and Group Parent, but will at all times in good faith assist
in the carrying out of all the provisions hereof, and in the taking of all such
action as may be necessary or appropriate in order to protect the conversion
rights of Holder as set forth herein against impairment.

 

4. Prepayment. This Note may be prepaid on the basis set forth in Schedule 2 to
the Loan Agreement, but expressly subject to the contemporaneous issuance by
Group Parent of one or more Warrants in Holder’s favor to acquire that number of
Conversion Shares as would be acquirable at the Conversion Price by the dollar
amount of the Note prepaid (such warrant, the “Conversion Warrant”). The
Conversion Warrant shall be in form and substance substantially identical to the
form of Conversion Warrant appended to this Note as “Attachment I”.

 

5. Conversion Adjustments.

 

(a) Adjustments. The basis on which this Note may convert shall be subject to
adjustment from time to time in accordance with this Section 5.

 

(b) Subdivisions, Combinations and Stock Dividends. If Group Parent shall at any
time subdivide by split-up or otherwise, its securities of the same type as the
Conversion Shares into a greater number of Conversion Shares, or issue
additional Group Parent securities as a dividend, bonus issue or otherwise with
respect to any Conversion Shares, the Conversion Price (and/or number of
Conversion Shares) in effect immediately prior to such subdivision or share
dividend or bonus issue shall be proportionately reduced. Conversely, in case
the Conversion Shares of Group Parent shall be combined into a smaller number of
Group Parent securities, the Conversion Price (and/or number of Conversion
Shares) in effect immediately prior to such combination shall be proportionately
increased.

 



2

 

 

(c) Reclassification, Exchange, Substitutions, Etc. Upon any reclassification,
exchange, substitution, or other event that results in a change of the number
and/or class of Conversion Shares, Holder shall be entitled to receive, upon
conversion of this Note, the number and kind of securities and property that
Holder would have received in exchange for the securities that would have been
issued on conversion if this Note had been converted immediately before such
reclassification, exchange, substitution, or other event. Group Parent or its
successor shall promptly issue to Holder a certificate setting forth the number
and kind of such new securities or other property issuable upon exchange or
exercise of this Note as a result of such reclassification, exchange,
substitution or other event that results in a change of the number and/or class
and series of securities issuable upon exchange or exercise of this Note. The
certificate shall provide for adjustments (as determined in good faith by Group
Parent’s Board, as “Board” is defined in the Loan Agreement) which shall be as
nearly equivalent as may be practicable to the adjustments provided for in this
Section 5 including, without limitation, adjustments to the Conversion Price and
number of Conversion Shares. The provisions of this Section 5(c) shall similarly
apply to successive reclassifications, exchanges, substitutions, or other
similar events.

 

(d) Notices of Record Date, Etc. In the event that Group Parent shall:

 

(1) declare or propose to declare any dividend upon any equity, whether payable
in cash, property, stock or other securities and whether or not a regular cash
dividend, or

 

(2) offer for sale any additional securities of Group Parent, or

 

(3) effect or approve any reclassification, exchange, substitution or
recapitalization of the capital of Group Parent, including any subdivision or
combination of its outstanding units, or a consolidation or merger of Group
Parent with, or sale of all or substantially all of its assets to, another
corporation, or to liquidate, dissolve or wind up (including an assignment for
the benefit of creditors), or

 

(4) offer holders of registration rights the opportunity to participate in any
public offering or registrations of Group Parent’s securities, then, in
connection with such event, Group Parent shall give to Holder:

 

(i) at least ten (10) days prior written notice of the date on which the books
of Group Parent shall close or a record shall be taken for such a dividend or
offer in respect of the matters referred to in (1) or (2) above, or for
determining rights to vote in respect of the matters referred to in (3) above;
and

 

(ii) in the case of the matters referred to in (3) above, at least ten (10) days
prior written notice of the date when the same shall take place. Such notice in
accordance with the foregoing clause (1) shall also specify, in the case of any
such dividend, the date on which Holders of units shall be entitled thereto and
the terms of such dividend, and such notice in accordance with clause (2) shall
also specify the date on which Holders of units shall be entitled to exchange
their units for securities or other property deliverable upon such
reorganization, reclassification, exchange, substitution, consolidation, merger
or sale, as the case may be, and the terms of such exchange. Each such written
notice shall be given by first class mail, postage prepaid, addressed to Holder
of this Note at the address of Holder; and

 



3

 

 

(iii) in the case of the matter referred to in (4) above, the same notice as is
given or required to be given to Holders of such registration rights.

 

(e) Adjustment by Board. If any event occurs that does not fall within the
generic terms used in this Section 5 (such as merger, amalgamation or
reorganization) but is within the rationale of adjustment provisions generally
in warrants as maintaining the economic value of this Note and Conversion Shares
relative to other holders of securities of the same class and series as the
Conversion Shares, then the Board shall make an adjustment in the application of
such provisions so that the effect of such event on the rights and economics of
Holder are not disadvantaged relative to the rights and economics of other
holders of securities of the same class and series as the Conversion Shares,
generally.

 

(f) Officers’ Statement as to Adjustments. Whenever the Conversion Price is
required to be adjusted as provided in this Section 5, Group Parent shall
forthwith file at the office of its registered agent in the British Virgin
Islands, with a copy to Holder notice parties set forth in Section 11 hereof, a
statement, signed by the Chief Executive Officer or Chief Financial Officer of
Maker or Group Parent, as the case may be, showing in reasonable detail the
facts requiring such adjustment and the Conversion Price that will be effective
after such adjustment.

 

(g) Issue of Securities other than Conversion Equity. In the event that at any
time, as a result of any adjustment made pursuant to Section 5, Holder
thereafter shall become entitled to receive any securities of Group Parent,
other than Conversion Shares, thereafter the number of such other securities so
receivable upon exchange of this Note shall be subject to adjustment from time
to time in a manner and on terms as nearly equivalent as practicable to the
provisions with respect to the Conversion Shares contained in Section 5.

 

5. Events of Default. An Event of Default shall be deemed to have occurred under
this Note if an Event of Default has occurred under the Loan Agreement (whether
or not any particular Loan is outstanding at the time of such Event of Default)
or any other Loan Document (each, an “Event of Default”).

 

6. No Offset Rights. Group Parent may not offset any amounts due or claimed to
be due from Holder to Group Parent against amounts due to Holder under this
Note.

 

7. Costs and Expenses. Group Parent promises to pay all reasonable costs and
expenses incurred, including reasonable attorneys’ fees, incurred by Holder in
connection with the enforcement of Holder’s rights hereunder and collection of
any amounts due under, this Note. Group Parent hereby waives notice of default,
presentment or demand for payment, protest or notice of nonpayment or dishonor
and all other notices or demands relative to this instrument, except for notices
to which Group Parent is expressly entitled under this Note.

 

8. Successors and Assigns. This Note shall be binding upon, and shall inure to
the benefit of, Maker, Group Parent and Holder and their respective successors
and assigns; provided, however, that neither this Note nor any of the rights,
interests or obligations hereunder may be assigned, by operation of law or
otherwise, in whole or in part, by Maker or Group Parent without the prior
written consent of Holder. Holder may, upon notice only, assign its right to
convert this Note in whole or in part to an Affiliate, subject only the assignee
executing such documents and agreements as Holder would be required to execute
and deliver if it had converted this Note in whole or in part.

 



4

 

 

9. Modifications and Amendments; Reissuance of Note. This Note may only be
modified, amended, or terminated (other than by payment in full) by an agreement
in writing signed by Maker, Group Parent and Holder. No waiver of any term,
covenant or provision of this Note shall be effective unless given in writing by
Holder. Upon receipt of evidence reasonably satisfactory to Maker of the loss,
theft, destruction, or mutilation of this Note and of an unsecured agreement of
indemnity reasonably satisfactory to Maker, and upon surrender or cancellation
of this Note, if mutilated, Maker and Group Parent will make and deliver a new
Note of like tenor in lieu of such lost, stolen, destroyed, or mutilated Note.

 

10. Remedies Cumulative. Each and every right, power and remedy herein given to
Holder, or otherwise existing, shall be cumulative and not exclusive and be in
addition to all other rights, powers and remedies now or hereafter granted
(including, without limitation, other rights of set-off under applicable law) or
otherwise existing. Each and every right, power and remedy whether specifically
herein given or otherwise existing may be exercised from time to time and as
often and in such order as may be deemed expedient by Holder.

 

11. Notices. All notices or other communications required or permitted hereunder
shall be in writing and shall be deemed effectively given in the manner set
forth in the Loan Agreement, addressed as follows:

 

if to Holder, at

 

Partners for Growth V, L.P.

1660 Tiburon Blvd., Suite D

Tiburon, CA 94920

Attention: Andrew Kahn

Email: notices@pfgrowth.com

 

with a copy (not constituting notice) to

 

Greenspan Law Office

Attn: Benjamin Greenspan, Esq.

620 Laguna Road

Mill Valley, CA 94941

Fax: (415) 738-5371

Email: ben@greenspan-law.com

 

or

 

if to Maker, Guarantor or Group Parent, at

 

c/o Borqs Hong Kong Limited

Attn: Anthony K. Chan, Chief Financial Officer

Office B, 21/F, Legend Tower

7 Shing Yip Street, Kwun Tong

Kowloon, Hong Kong S.A.R.

Email: akchan@borqs.com

 



5

 

 

or at such other address and facsimile number as Holder shall have furnished to
Maker in accordance with this Section 11.

 

12. Waiver. Holder shall not by any act (except by a written instrument in
accordance with Section 10 hereof), delay, indulgence, omission or otherwise be
deemed to have waived any right or remedy hereunder or to have acquiesced in any
default or Event of Default or in any breach of any of the terms and conditions
hereof. No failure to exercise, nor any delay in exercising, on the part of
Holder, any right, power or privilege hereunder shall operate as a waiver
thereof. No single or partial exercise of any right, power or privilege
hereunder shall preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. A waiver by Holder of any right or
remedy hereunder on any one occasion shall not be construed as a bar to any
right or remedy which Holder would otherwise have on any future occasion. The
rights and remedies herein provided are cumulative, may be exercised singly or
concurrently and are not exclusive of any rights or remedies provided by law.

 

13. Miscellaneous; Interpretation. The terms of the Loan Agreement are
incorporated by reference herein and shall provide the basis for Holder’s rights
and remedies so long as this Note (or any part hereof if prepaid in part) is
outstanding. This Note is intended to supplement the Loan Agreement terms in
relation to the terms of this Note. In the event of any direct conflict between
the terms of this Note and the terms of the Loan Agreement, except as to the
issue date of this Note and where expressly set forth herein to the contrary,
the terms of the Loan Agreement and such other Loan Document shall control
(whether or not the Loan Agreement or such other Loan Document is then in
effect). Without limiting the foregoing, the terms governing this Note in
relation to late payment and fees payable in connection therewith are as set
forth in the Loan Agreement (whether or not the Loan Agreement is then in
effect). “Dollars” and “$” mean the lawful currency of the United States.

 

14. Execution by Group Parent. Notwithstanding anything to the contrary set
forth in the Loan Agreement and this Note, Group Parent is joined to this Note
(i) in its capacity as an Obligor under the Loan Agreement, and (ii) to document
Group Parent’s obligation to issue its ordinary shares upon conversion of this
Note.

 

[Signature Page Follows]

 

6

 

 

IN WITNESS WHEREOF, Maker, Guarantor and Group Parent have caused this Note to
be executed and delivered, signed on the date first set forth above.

 



Executed and Delivered as a Deed by )

PARTNERS FOR GROWTH V, L.P. (COMPANY SEAL)

BORQS Hong Kong Limited )             Acting by:   By             /s/ Pat Sek
Yuen Chan       Name: Pat Sek Yuen Chan   Name:   Title: Sole Director    Title:
Manager, Partners for Growth V, LLC,   its General Partner           in the
presence of :            



/s/ Anthony Chan

      Witness name: Anthony Chan       Witness occupation: CFO                
Executed and Delivered as a Deed by )     BORQS International Holding Corp )    
        Acting by:              

 

/s/ Pat Sek Yuen Chan

      Name: Pat Sek Yuen Chan       Title: Director       in the presence of:  
             

/s/ Anthony Chan

      Witness name: Anthony Chan       Witness occupation: CFO                
Executed and delivered as a deed by )     Borqs Technologies, Inc. )     Acting
by its duly authorised director )

 

/s/ Pat Sek Yuen Chan

      Name: Pat Sek Yuen Chan

 



7

 

 

Attachment I – Conversion Warrant

 

 

 

 

 

 

 



8

